Citation Nr: 1455782	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a mild obstructive pulmonary disease, including chronic obstructive pulmonary disease (COPD). 

4.  Entitlement to service connection for a left finger disorder. 

5.  Entitlement to service connection for a right elbow disorder.

6.  Entitlement to service connection for dental trauma for compensation purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1990 to July 1991, with a prior period of active duty for training (ACDUTRA) from June 1979 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and Jackson, Mississippi, respectively.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In January 2010, the Veteran testified before a Decision Review Officer (DRO) at a RO hearing.  A hearing transcript is of record.  

Additional VA treatment records and July 2014 VA medical examination reports were added to the VBMS file since the December 2012 Supplemental Statement of the Case and are pertinent to the issues on appeal.  The evidence was considered by the Agency of Original Jurisdiction (AOJ) in the first instance; therefore, the Board finds that no waiver from the Veteran is needed.  See August 2014 rating decision.  

The issues of entitlement to service connection for a right finger disorder, entitlement to service connection for a left elbow disorder, and entitlement to service connection for dental trauma for treatment purposes only have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2005 VA Form 21-4138, December 2007 VA Form 9, and October 2012 VA medical examination report.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of: (1) entitlement to service connection for a left finger disorder; 
(2) entitlement to service connection for right elbow disorder; and (3) entitlement to service connection for dental trauma for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There was no toe or other relevant joint injury or joint disease, and no chronic symptoms of gout, including of the great toes, during service.

2.  No continuous symptoms of gout were manifested since service, to include to a compensable degree within the first post-service year.

3.  Gout was manifested many years after service and is not causally or etiologically related to service.  

4.  There was a right and left knee injury during service.  

5.  There was no right or left knee disease or chronic symptoms of right or left knee arthritis manifested during service.
 
6.  Symptoms of bilateral knee arthritis have not been continuous since separation from service and were not manifested to a compensable degree in the year following separation from service. 

7.  Bilateral knee arthritis was manifested many years after service and is not causally or etiologically related to service.

8.  No respiratory injury or disease or respiratory symptoms were manifested during service.

9.  COPD was manifested many years after service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral knee disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

3.  The criteria for service connection for a mild obstructive pulmonary disease, including  COPD, are not met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the March 2004, June 2004, September 2004, and February 2006
notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, described the types of information and evidence that the Veteran needed to submit to substantiate the claims, and explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  Although none of the aforementioned notice letters addressed the elements of degree of disability and effective date, the error was cured by virtue of the March 2006 letter, which preceded the May 2006 denial.  The claims denied in the May 2005 rating decision were subsequently readjudicated.  See January 2009 Statement of the Case (SOC).  In consideration of the foregoing, the Board finds that the VCAA notice requirements were adequately satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Any defect with respect to the timing of the notice has been cured.   

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the record include the available service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  The RO requested the service treatment records for the ACDUTRA period from June 1979 to August 1979 from the National Personnel Records Center (NPRC), but the NPRC certified that there were no service treatment records for the Veteran in the file and that available service treatment records had previously been furnished to the Montgomery RO in 2005.  The duty to notify the Veteran of the unavailability of records was satisfied by way of oral contact in May 2012, and the Supplemental Statement of the Case in December 2012.  38 C.F.R. § 3.159(e) (2014).  Further attempts to obtain the records would be futile.

Also, the RO provided the Veteran with VA medical examinations in April 2004, March 2011, October 2012, and July 2014.  Supplemental VA medical opinions were obtained in April 2011 and July 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals adjudicated herein.  The VA examiners considered an accurate history of the claimed disabilities as reported by the Veteran, the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough evaluation of the Veteran.  The October 2012 and July 2014 VA medical examiners also reviewed the record; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination or medical opinion.    

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with gout, arthritis (affecting both knees), and COPD.  Because the medical definition for crystal-induced arthritis, which is defined as inflammation of the joint due to the deposition of inorganic crystalline material within the joints, specifically reads "see gout," the Board finds that gout is a condition analogous to arthritis.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  

Arthritis (i.e., gout and osteoarthritis) is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) are not applicable to those diagnoses.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(3) (2014).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).

In this case, the Veteran does not contend and the evidence does not otherwise indicate that gout or COPD were manifested during an ACDUTRA service period.  Rather, the Veteran contends that gout and COPD were due to active service.  Regarding bilateral knee osteoarthritis, the Board notes that the Veteran has alleged that bilateral knee symptoms were manifested during a period of ACDUTRA service in 1979; however, the ACDUTRA service treatment records from 1979 are unavailable for review.  The weight of the evidence is against finding that the bilateral knee symptoms were manifested prior to 2004, which is many years after the 1979 ACDUTRA period as well as many years after active service from September 1990 to July 1991.  For these reasons, the Board will not discuss whether any of these disabilities was manifested during ACDUTRA service in the analysis below.  

Presumptive service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The weight of the evidence is against finding that the disabilities were the result of Persian Gulf War service.  After reviewing the record and interviewing and examining the Veteran, the July 2014 VA medical examiner opined that it was less likely as not that the diagnosed diseases were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The July 2014 VA medical examiner reasoned that there was no evidence of a chronic disability pattern, and the Veteran had diseases and conditions with a clear and specific etiology and diagnosis.  Similarly, the April 2011 VA medical reviewer was "unable to create a link between the [Veteran's] claimed conditions and any undiagnosed illness/Gulf War syndrome."   

Service Connection Analysis for Gout

The Veteran contends that current gout symptoms, which primarily affect the toes, are causally related to service.  The Veteran asserts that gout symptoms began in the mid-1990s but were not diagnosed until 2003.  See, e.g., March 2011 and October 2012 VA medical examination reports.    

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a toe or other relevant joint injury, a toe or other relevant joint disease, or chronic symptoms of gout, including of the great toes, during service.  Service treatment records, which are complete for the active duty period from September 1990 to July 1991, are absent of any complaint, findings, or treatment for toe or relevant joint injury or disease, or gout, including chronic symptoms related thereto.  On the June 1991 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had arthritis, rheumatism, or bursitis; swollen or painful joints; bone, joint or other deformity; and foot trouble.  In contrast, the Veteran checked "Yes" to indicate that he wore glasses, had experienced broken bones (left elbow), and had experienced venereal disease.  At the June 1991 service separation examination, the musculoskeletal system and the feet were clinically evaluated as normal.

Because service treatment records are complete with respect to the period of active service from September 1990 to July 1991, and the musculoskeletal system and feet were clinically evaluated during service, to include at the June 1991 service separation examination, the Board finds that a toe or relevant joint injury, toe or relevant joint disease, and gout, including of the toes, are conditions that would have been ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service, which show no such findings, provide evidence against a finding of a toe or other relevant joint injury or disease, or chronic symptoms of gout, including of the toes, during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board next finds that the weight of the evidence is against finding that gout was manifested to a compensable degree within one year of service separation, or that symptoms of gout have been continuous since service.  The weight of the evidence shows that gout and gout symptoms were not manifested until 2003, approximately twelve years after service separation.  At the March 2011 VA medical examination, the Veteran reported that gout symptoms began in the mid-1990s; however, the account is inconsistent with, and outweighed by, other, more credible evidence such as the March 2003 statement made by the Veteran while seeking medical treatment for gout symptoms and statements made on the March 2004 VA Form 21-526.  At those times, the Veteran reported that gout symptoms had their onset in 2003.  Also, when seeking medical treatment for pain and swelling in the right foot in March 2003, the Veteran specifically denied injury or trauma or a history of gout, and reported that it was the first episode of such symptoms.  He was noted to have slightly elevated uric acid at that time.    

Because the Veteran had an incentive to report accurately the onset of his gout symptoms when seeking medical treatment for such symptoms in 2003, the March 2003 statement made for treatment purposes is particularly credible, of significant probative value, and outweighs the more recent assertions that gout symptoms began in the mid-1990s, which were first made in connection with the claim for disability benefits.  The twelve year lapse between service and symptoms of gout is a factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).   

The Board further finds that the weight of the evidence is against a finding that gout, which was first manifested many years after service separation, was causally or etiologically related to service.  Based on review of the record and interview and examination of the Veteran, the October 2012 VA medical examiner opined that gout was less likely than not incurred in or caused by service.  In support of the medical opinion, the October 2012 VA medical examiner wrote that there was no medical information found in the service treatment records to indicate that the Veteran was seen for, suspected to have, or treated for gout.  The October 2012 VA medical examiner also wrote that the Veteran started receiving allopurinol in 2003.  The October 2012 VA medical examiner further explained that gout was caused by increased production of uric acid and decreased elimination, and acute gout may be precipitated by various factors, such as trauma, certain drugs, alcohol, chemotherapy, etc.  The October 2012 VA medical examiner then noted that, because there was no information in the service treatment records to indicate that the Veteran had any symptoms or treatment for gout in service, it was less likely than not that the gout was due to any incident or treatment in military service.  Because the October 2012 VA medical examiner provided a sound rationale for the medical opinion based on adequate facts and data, the October 2012 VA medical opinion is of significant probative value.      

Although the Veteran has generally asserted that service in the Persian Gulf service caused gout, he is a lay person and does not have the requisite medical expertise to diagnose gout or render a competent medical opinion regarding the relationship between the current gout and active service.  Such opinions on etiology and causation, in cases such as this where the condition is not capable of lay diagnosis and symptoms of the disability were manifested many years after service, involve making findings based on medical knowledge and clinical testing results.  The musculoskeletal system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had gout symptoms at any given time, the Veteran is not competent to diagnose gout and has not reported that he had any toe or joint injury or toe or joint disease during service, chronic symptoms of gout during service, or continuous symptoms of gout since service, to include to a compensable degree in the first post-service year.  The credible post-service treatment evidence shows that gout was first manifested many years after service, and the October 2012 VA medical opinion addressing the likelihood of a nexus relationship between gout and service is negative.  The Veteran's purported opinion relating the current gout to active service is not competent and is of no probative value.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for gout must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for a Bilateral Knee Disability

The Veteran contends that the current bilateral knee disability, diagnosed as osteoarthritis, is due to service.  See April 2006 VA primary care note (noting mild osteoarthritis in the knees).  He asserts that bilateral knee problems began during basic training and in 1979, increased during deployment in 1991 to 1992, and have continued since that time.  See March 2011 VA medical examination report.  

After review of all the lay and medical evidence of record, the Board finds that there was a right and left knee injury during active service.  The available service treatment records, which are complete for the active service period from September 1990 to July 1991, show no knee disability noted at service entrance, and there is no clear and unmistakable evidence of a right or left knee disability prior to the service period from September 1990 to July 1991; therefore, the knees are presumed sound at service entrance.  The available service records show that, in June 1991, the Veteran reported knee injury while performing his duties in Southwest Asia.  Although the Veteran did not then specify the knee injured, he has reported during the course of this appeal that he experienced pain in both knees during service; therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that there was a right and left knee injury during service.   

The Board next finds that the weight of the evidence is against a finding of right or left knee disease during service, chronic symptoms of right or left knee arthritis during service, or continuous symptoms of right or left knee arthritis since service, including to a compensable degree within the first post-service year.  When the Veteran was evaluated by orthopaedics in June 1991 after having reported a knee, elbow, and finger injury while performing his duties in Southwest Asia, the service medical examiner diagnosed only left elbow and right index finger disabilities and rendered no diagnosis of a knee disability.  At the June 1991 service medical examination, the musculoskeletal system and lower extremities were clinically evaluated as normal.  On the June 1991 service report of medical history, the Veteran wrote that he was in good health except for a problem with the distal right finger, the left elbow, and a tooth problem.  The Veteran checked "No" when asked if he then had, or had ever had, arthritis, rheumatism, or bursitis; swollen or painful joints; "trick" or locked knee; and bone, joint or other deformity.  In contrast, the Veteran checked "Yes" to other disorders than the knees, including to a left elbow injury, which reflects that he understood the questions, identified specific disorders he had experienced, so was accurately reporting the medical history. 

Because the Veteran was examined for residuals of a knee injury during service and was specifically asked about any ongoing knee symptoms on the June 1991 service report of medical history and denied having any such symptoms at that time, it is likely that the presence of disease affecting the left or right knee would have been detected or that chronic symptoms of arthritis of the knees would have been reported (just as he reported other disorders, including a joint disorder of the left elbow); therefore, the lay and medical evidence contemporaneous to service, which shows the Veteran's June 1991 report of a prior knee injury during service in Southwest Asia, coupled with a normal lower extremity and musculoskeletal examination and denial of any residual knee symptoms at service separation, weigh against finding that there was left or right knee disease or chronic symptoms of bilateral knee arthritis during service.   

Post-service lay and medical evidence shows normal knees and no knee symptoms for many years after service separation.  See, e.g., May 1994 VA radiological consultation report (showing normal bilateral knees); September 1996 and December 2001 National Guard service medical examination reports (showing a musculoskeletal system and lower extremities clinically evaluated as normal); September 1996 and December 2001 service reports of medical history (denying past or current arthritis, rheumatism, or bursitis; swollen or painful joints; "trick" or locked knee; and bone, joint or other deformity).  At the April 2004 VA medical examination, the Veteran reported that the knees were then asymptomatic and received no treatment, and he only experienced knee pain occasionally when he played sports.  The earliest post-service knee complaints are shown in 2004, approximately thirteen years after service separation.  The approximate thirteen-year gap between service and post-service knee complaints is a factor that weighs against service incurrence.  See Buchanan, 451 F.3d at 1336; see also Maxson, 
230 F.3d at 1333.   

The Veteran has alleged that he has experienced continuous symptoms of bilateral knee arthritis since service; however, upon review of the record, the Board notes that the Veteran has provided inconsistent statements throughout the course of the appeal about the onset of bilateral knee symptoms.  When the Veteran filed the disability claim with VA in March 2004, the Veteran reported that pain in the knees and joints had begun in August 1991 (i.e., approximately one month after active service).  At the April 2004 VA medical examination performed the following month, the Veteran reported that he had no bilateral pain and was asymptomatic and only had occasional pain when undertaking sports activities.  However, after being denied service connection for the bilateral knee disability, the Veteran told March 2011 VA medical examiner that he began to have knee problems during basic training and in 1979 (i.e., during ACDUTRA service and before active service), which increased after his deployment in 1991 to 1992 (i.e., during active service), and continued thereafter.  Due to the inconsistent accounts provided by the Veteran during the course of the appeal, the Board does not find the Veteran to an unreliable historian as it relates to the onset of bilateral knee symptoms.  The lay and medical evidence more contemporaneous to service showing in-service bilateral knee injury with no residual symptoms or disease and no bilateral knee problems until many years after service is more credible and of greater probative value than the Veteran's unsupported lay assertion of continued bilateral knee symptoms since service.   

The weight of the evidence shows that the current bilateral knee disability is not otherwise causally or etiologically related to service.  After review of the record and examination and interview of the Veteran, the July 2012 VA medical examiner opined that it was less likely than not that the bilateral knee disability was incurred in or caused by service because there was not an adequate amount of support linking the bilateral knee disability to active duty service.  Previously, the April 2011 VA medical reviewer opined that the bilateral knee disability was not caused by or a result of active service because there were no medical records demonstrating treatment during active duty, and the VA medical reviewer was unable to create a link between the bilateral knee disability and undiagnosed illness/Gulf War syndrome.  Because the collective VA medical opinions are supported by adequate rationale and based on adequate facts and data, they are of significant probative value.  There is no competent medical opinion to the contrary of record.        

The Veteran, as a lay person, is competent to report past and current bilateral knee symptoms; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of knee symptoms until after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and include various possible etiologies, only one of which involves trauma to a joint; therefore, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of arthritis in this case, where there is an absence of symptoms following the in-service injuries, and the credible reports of symptoms begin after service.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  

There is no probative medical opinion of record linking the current bilateral knee disability, which was manifested many years after service separation, to service. Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the bilateral knee disability, including arthritis, was causally or etiologically related to service; therefore, service connection must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection Analysis for Mild Obstructive Pulmonary Disease

The Veteran contends that the current respiratory disability, diagnosed as COPD, began shortly after service in the Gulf War.  He asserts that he has had breathing problems since his Persian Gulf War service.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of respiratory injury or disease or COPD symptoms manifested during service.  The service treatment records, which are complete for the period of active service from September 1990 to July 1991, are absent of complaints of, diagnoses of, or treatment for respiratory problems.  At the time of the June 1991 service separation examination, the lungs and chest were clinically evaluated as normal, and the Veteran denied any shortness of breath, pain or pressure in the chest, chronic cough, and chronic or frequent colds.  

Also, post-service treatment records show no respiratory disability until many years after service separation.  Post-service radiological reports dated in December 1993, May 1994, January 1995, and September 1996 all show a normal chest.  The September 1996 National Guard service medical examination report shows that the lungs and chest were clinically evaluated as normal, and the corresponding National Guard service reports of medical history record the Veteran's continued denials of current or past respiratory problems.  It was not until October 1996 (on the National Guard service Annual Medical Certificate) that the Veteran reported that the VA told him there was evidence of lung blockage.  Several years later, in May 2004, a pulmonary function analysis report revealed a minimal obstructive lung defect interpreted as an insignificant response to a bronchodilator.  The approximate five-year or more lapse between service and respiratory complaint is a factor that weighs against service incurrence.  Buchanan at 1336; Maxson at 1333.  

Although the Veteran has recently reported that he has had symptoms of COPD since service, the Board finds that the lay and medical evidence generated more contemporaneous to service, which shows the onset of respiratory problems several years after service, to be more reliable and of greater probative value because such evidence is likely to reflect accurately the Veteran's physical state at service separation and for the several years following service separation.  The Veteran's later recollection that respiratory problems have occurred since service is inconsistent with prior statements denying respiratory problems at service separation and for several years thereafter, as well as the medical evidence at service separation and for several years thereafter showing no respiratory disability.  

The Board further finds that the weight of the evidence is against finding that COPD, which first manifested many years after service separation, is otherwise causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the July 2012 VA medical examiner opined that it was less likely than not that COPD was incurred in or caused by service.  The July 2012 VA medical examiner reasoned that there was not an adequate amount of support linking COPD to active service.  Because the July 2012 VA medical examiner had adequate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinion, the Board finds that the July 2012 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.  

Although the Veteran has asserted that COPD is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between COPD, symptoms of which were manifested several years after service, and active service because such a medical opinion requires specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that COPD was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for COPD and, consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for gout is denied.  

Service connection for a bilateral knee disability is denied.

Service connection for a mild obstructive pulmonary disease, to include COPD, is denied.


REMAND

Service Connection for a Left Finger Disorder

The issue of service connection for a left finger disorder is remanded for a VA medical examination with a medical opinion.  The Veteran contends that he dislocated the left index finger while playing volleyball during his service in Saudi Arabia, snapped it back into place, and did not seek medical treatment.  See October 2012 VA medical examination report.  Although there is some conflicting evidence in the service treatment records on the question of whether there was a left index finger injury (as opposed to the right index finger) during service, on the April 1991 service medical examination report, a jammed left index finger is noted.  Because the Veteran is competent to report and diagnose a left index finger dislocation, and there is no clear indication that the notation of a left index finger injury on the April 1991 service medical examination report was written in error, the Board resolves reasonable doubt in the Veteran's favor in finding that there was a left index finger injury during service. 

Recently, at the July 2014 VA medical examination, it was noted that the Veteran had degenerative or traumatic arthritis in multiple joints of the left hand; however, the July 2014 VA medical examiner did not specify the joints where arthritis was present.  Prior VA medical examinations performed in April 2004, April 2011, and October 2012 showed no left index finger "disability" to account for the symptoms of left index finger pain and numbness.  For these reasons, a remand for a new VA medical examination with a medical opinion is needed.

Service Connection for a Right Elbow Disorder

The issue of service connection for a right elbow disorder is remanded for a VA medical examination with a medical opinion.  The Veteran contends that he has had pain in the right elbow since 1991 (i.e., since service), and believes that the current right elbow disability is due to lifting heavy sandbags during service.  When the Veteran was provided with the October 2012 VA medical examination, the VA medical examiner found no clinical findings on the right elbow at that time; however, the October 2012 VA medical examiner did not consider the diagnoses of bursitis and arthritis of the right elbow documented in earlier VA treatment records.  See November 2006 VA emergency department physician note (assessing bursitis of the right elbow); November 2006 VA pain nursing note (noting a history of osteoarthritis involving the right elbow); December 2009 VA primary care note (assessing gouty arthritis of the right elbow).  The October 2012 VA medical examiner also inaccurately assumed that a right elbow disability existed prior to service.  The Board notes that no right elbow disability was noted at service entrance, and there is no clear and unmistakable evidence of a pre-existing right elbow disability of record.  For these reasons, a remand for another VA medical examination with a medical opinion is needed.        

Service Connection for Dental Trauma

The issue of entitlement to service connection for dental trauma for compensation purposes is remanded for a supplemental VA medical opinion.  The Veteran contends that he sustained facial injury and chipped two front teeth (i.e., Tooth 8 and Tooth 9) on a charging handle during a training exercise (weekend drill) in Fort Benning, Georgia performed during an ACDUTRA period in the 1980s or 1990s.  See December 2005 and July 2010 VA Forms 21-4138; see also DRO hearing transcript, page 3.  When the Veteran underwent a VA dental examination in January 2011, the VA dental examiner noted that Tooth #8 had a crown and Tooth #9 had a distolingual incisal restoration and apical widening of the peridonal membrane.  The January 2011 VA dental examiner also noted that the Veteran had "moderate bone loss;" however, the VA dental examiner did not state whether the bone loss was of the maxilla or mandible or opine whether the bone loss is due to, or consistent with, dental trauma.  For these reasons, a remand for a supplemental VA medical opinion is needed.  


Accordingly, the issues of entitlement to service connection for a left index finger disorder is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed left index finger disorder and right elbow disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding the relevant medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(i).  Left index finger: for each diagnosis of a left index finger disability, is it as likely as not (i.e., to a probability of 50 percent or greater) that the left index finger disorder had its onset during service or is otherwise causally related to service?  

For the purpose of providing the medical opinion, assume that the Veteran dislocated the left index finger during service.  See April 1991 service medical examination report (noting a jammed left index finger).  Also, clarify whether arthritis is demonstrated in the left index finger, and address the significance of the post-service left index finger injury in August 1987.  See July 2014 VA medical examination report (noting degenerative or traumatic arthritis in multiple joints of the left hand) and August 1997 private treatment record (noting a left index finger injury).   

(ii)  Right Elbow: for each diagnosis of a right elbow disability, is it as likely as not (i.e., to a probability of 50 percent or greater) that the right elbow disability had its onset during service or is otherwise causally or etiologically related to service?  

For the purpose of providing the medical opinion, assume that the Veteran lifted heavy sand bags and experienced pain in the right elbow during service.  Also, consider the diagnoses of bursitis and arthritis of the right elbow documented in earlier VA treatment records.  See November 2006 VA emergency department physician note (assessing bursitis of the right elbow); November 2006 VA pain nursing note (noting a history of osteoarthritis involving the right elbow); December 2009 VA primary care note (assessing gouty arthritis of the right elbow).

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.   

2.  Obtain a supplemental VA medical opinion from the January 2011 VA dental examiner (or another appropriate medical professional) regarding the likely etiology of the Veteran's dental disabilities, without further dental examination of the Veteran unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, the examiner should offer the following opinions:  

(i)  Is there bone loss of the maxilla or mandible?  

(ii)  Is it at least as likely as not (i.e., probability 50 percent of more) that the bone loss was caused by dental trauma?  

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


